Oliver, Chief Judge:
This appeal for reappraisement relates to certain Christmas tree ornaments exported from the Western Zone of Germany and entered at the port of San Francisco, Calif.
Stipulated facts, upon which the case has been submitted, establish that the proper basis for appraisement of the merchandise exported from the Western Zone of Germany by Lauscher Glasindustrie, to which this appeal has been limited, is export value, as defined in section 402(d) of the Tariff Act of 1930, and that such statutory value therefor is the appraised value, less the amount added under duress, and I so hold.
The appeal, having been abandoned as to all other merchandise, is dismissed as to all articles, except those hereinabove identified.
Judgment will be rendered accordingly.